Pee Curiam.
This is an appeal from a conviction under the statute relating to the practice of medicine without a license, and the appeal will he dismissed, with costs, for the reasons stated in the per curiam of this court in State Board v. Roche, No 402, of the present term.
If the appeal were not dismissed, the judgment would have to be affirmed, because we consider that none of the points made would he well taken if the matter were properly presented on certiorari.
The first point is that a jury was demanded and refused. This is controlled by State Board v. Buettel, 3 N. J. Adv. R. 1860.
The only other point made is that the evidence failed to show any practicing of medicine or surgery without a license, but merely practicing of chiropractic, and that the defendant was therefore prosecuted under the wrong act. We have examined the evidence and conclude that there was enough in the case to justify its consideration by the court as a violation of the Medical Practitioners act.
For the reasons given, the appeal will be dismissed.